SUBORDINATION AGREEMENT
 
This Subordination Agreement is made as of March 21, 2011 by and among each of
the undersigned creditors (individually, a “Creditor” and, collectively, the
“Creditors”) and Bridge Bank, National Association (“Bank”).
 
Recitals
 
A.           Vuzix Corporation, a Delaware corporation (“Borrower”), has
requested and/or obtained certain loans or other credit accommodations from Bank
which are or may be from time to time secured by assets and property of Borrower
including without limitation pursuant to that certain Loan and Security
Agreement between Borrower and Bank dated as of March 21, 2011 and as amended
from time to time (the “Loan Agreement”).
 
B.           Each Creditor has extended loans or other credit accommodations to
Borrower, and/or may extend loans or other credit accommodations to Borrower
from time to time.
 
C.           In order to induce Bank to extend credit to Borrower and, at any
time or from time to time, at Bank’s option, to make such further loans,
extensions of credit, or other accommodations to or for the account of Borrower,
or to purchase or extend credit upon any instrument or writing in respect of
which Borrower may be liable in any capacity, or to grant such renewals or
extension of any such loan, extension of credit, purchase, or other
accommodation as Bank may deem advisable, each Creditor is willing to
subordinate: (i) all of Borrower’s indebtedness and obligations to such
Creditor, whether presently existing or arising in the future (the “Subordinated
Debt”) to all of Borrower’s indebtedness and obligations to Bank (including,
without limitation, principal, premium (if any), interest, fees, charges,
expenses, costs, professional fees and expenses, and reimbursement obligations);
and (ii) all of such Creditor’s security interests, if any, in Borrower’s
property, to all of Bank’s security interests in the Borrower’s property.
 
Now, Therefore, the Parties Agree as Follows:
 
1.           Each Creditor subordinates to Bank any security interest or lien
that such Creditor may have in any property of Borrower.  Notwithstanding the
respective dates of attachment or perfection of the security interest of a
Creditor and the security interest of Bank, the security interest of Bank in the
Collateral, as defined in that certain Loan Agreement, shall at all times be
prior to the security interest of such Creditor.
 
2.           All Subordinated Debt is subordinated in right of payment to all
obligations of Borrower to Bank, now existing or hereafter arising, together
with all costs of collecting such obligations (including attorneys’ fees),
including, without limitation, all interest accruing after the commencement by
or against Borrower of any bankruptcy, reorganization or similar proceeding, and
all obligations under the Loan Agreement (the “Senior Debt”).
 
3.           Each Creditor will not demand or receive from Borrower (and
Borrower will not pay to such Creditor) all or any part of the Subordinated
Debt, by way of payment, prepayment, setoff, lawsuit or otherwise, nor will such
Creditor exercise any remedy with respect to the Collateral, nor will such
Creditor accelerate the Subordinated Debt, or commence, or cause to commence,
prosecute or participate in any administrative, legal or equitable action
against Borrower, until such time as (i) the Senior Debt is fully paid in cash,
(ii) Bank has no commitment or obligation to lend any further funds to Borrower,
and (iii) all financing agreements between Bank and Borrower are
terminated.  Notwithstanding the foregoing, each Creditor may convert the
Subordinated Debt into equity securities of the Borrower and each Creditor may
receive each regularly scheduled payment of principal and interest in accordance
with the terms set forth in the letter agreement dated as of December 23, 2010
between Borrower and Creditor, as filed with the Securities and Exchange
Commission on Form 8-K on December 23, 2010, provided that no Event of Default
(as defined in the Loan Agreement) has occurred under the Loan Agreement which
is continuing or would exist immediately after giving effect to such payment.
 
4.           Each Creditor shall promptly deliver to Bank in the form received
(except for endorsement or assignment by such Creditor where required by Bank)
for application to the Senior Debt any payment, distribution, security or
proceeds received by such Creditor with respect to the Subordinated Debt other
than in accordance with this Agreement.
 
 
1.

--------------------------------------------------------------------------------

 

5.           In the event of Borrower’s insolvency, reorganization or any case
or proceeding under any bankruptcy or insolvency law or laws relating to the
relief of debtors, these provisions shall remain in full force and effect, and
Bank’s claims against Borrower and the estate of Borrower shall be paid in full
before any payment is made to any Creditor.
 
6.           Until the Senior Debt is fully paid in cash and Bank’s arrangements
to lend any funds to Borrower have been terminated, each Creditor irrevocably
appoints Bank as such Creditor’s attorney in fact, and grants to Bank a power of
attorney with full power of substitution, in the name of such Creditor or in the
name of Bank, for the use and benefit of Bank, without notice to such Creditor,
to perform at Bank’s option the following acts in any bankruptcy, insolvency or
similar proceeding involving Borrower:
 
(i)           To file the appropriate claim or claims in respect of the
Subordinated Debt on behalf of a Creditor if such Creditor does not do so prior
to 30 days before the expiration of the time to file claims in such proceeding
and if Bank elects, in its sole discretion, to file such claim or claims; and
 
(ii)           To accept or reject any plan of reorganization or arrangement on
behalf of any Creditor and to otherwise vote such Creditor’s claims in respect
of any Subordinated Debt in any manner that Bank deems appropriate for the
enforcement of its rights hereunder.
 
7.           Creditor shall immediately affix a legend to any instruments
evidencing the Subordinated Debt stating that the instruments are subject to the
terms of this Agreement.  No amendment of the documents evidencing or relating
to the Subordinated Debt shall directly or indirectly modify the provisions of
this Agreement in any manner which might terminate or impair the subordination
of the Subordinated Debt or the subordination of the security interest or lien
that such Creditor may have in any property of Borrower.  By way of example,
such instruments shall not be amended to (i) increase the rate of interest with
respect to the Subordinated Debt, or (ii) accelerate the payment of the
principal or interest or any other portion of the Subordinated Debt.
 
8.           This Agreement shall remain effective for so long as Bank has any
obligation to make credit extensions to Borrower or Borrower owes any amounts to
Bank under the Loan Agreement or otherwise.  If, at any time after payment in
full of the Senior Debt any payments of the Senior Debt must be disgorged by
Bank for any reason (including, without limitation, the bankruptcy of Borrower),
this Agreement and the relative rights and priorities set forth herein shall be
reinstated as to all such disgorged payments as though such payments had not
been made and each Creditor shall immediately pay over to Bank all payments
received with respect to the Subordinated Debt to the extent that such payments
would have been prohibited hereunder.  At any time and from time to time,
without notice to Creditors, Bank may take such actions with respect to the
Senior Debt as Bank, in its sole discretion, may deem appropriate, including,
without limitation, terminating advances to Borrower, increasing the principal
amount, extending the time of payment, increasing applicable interest rates,
renewing, compromising or otherwise amending the terms of any documents
affecting the Senior Debt and any collateral securing the Senior Debt, and
enforcing or failing to enforce any rights against Borrower or any other
person.  No such action or inaction shall impair or otherwise affect Bank’s
rights hereunder.  Each Creditor waives the benefits, if any, of Civil Code
Sections 2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850, 2899 and 3433.
 
9.           All necessary action on the part of the Creditor, its officers,
directors, partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of the
Creditor hereunder has been taken.  This Agreement constitutes the legal, valid
and binding obligation of Creditor, enforceable against Creditor in accordance
with its terms.  The execution, delivery and performance of and compliance with
this Agreement by Creditor will not (i) result in any material violation or
default of any term of any of the Creditor’s charter, formation or other
organizational documents (such as Articles or Certificate of Incorporation,
bylaws, partnership agreement, operating agreement, etc.) or (ii) violate any
material applicable law, rule or regulation.
 
 
2.

--------------------------------------------------------------------------------

 

10.           This Agreement shall bind any successors or assignees of a
Creditor and shall benefit any successors or assigns of Bank.  This Agreement is
solely for the benefit of each Creditor and Bank and not for the benefit of
Borrower or any other party. Each Creditor further agrees that if Borrower is in
the process of refinancing a portion of the Senior Debt with a new lender, and
if Bank makes a request of such Creditor, Creditor shall agree to enter into a
new subordination agreement with the new lender on substantially the terms and
conditions of this Agreement.
 
11.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to conflicts of
laws principles.  Each Creditor and Bank submit to the exclusive jurisdiction of
the state and federal courts located in Santa Clara County, California.  EACH
CREDITOR AND BANK WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN.  If the jury waiver set forth in this section
is not enforceable, then any dispute, controversy or claim arising out of or
relating to this Agreement, the Loan Agreement or any of the transactions
contemplated therein shall be settled by judicial reference pursuant to
California Code of Civil Procedure Section 638 et seq. before a referee sitting
without a jury, such referee to be mutually acceptable to the parties or, if no
agreement is reached, by a referee appointed by the Presiding Judge of the
California Superior Court for Santa Clara County.
 
12.           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument. This Agreement may be amended only by written instrument signed
by Creditor and Bank.  Capitalized terms not otherwise defined herein shall have
the same meaning as in the Loan Agreement. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
13.           This Agreement represents the entire agreement with respect to the
subject matter hereof, and supersedes all prior negotiations, agreements and
commitments.  No Creditor is relying on any representations by Bank or Borrower
in entering into this Agreement, and each Creditor has kept and will continue to
keep itself fully apprised of the financial and other condition of Borrower.
 
14.           This Agreement may be amended only by written instrument signed by
each Creditor and Bank.
 
15.           In the event of any legal action to enforce the rights of a party
under this Agreement, the party prevailing in such action shall be entitled, in
addition to such other relief as may be granted, all reasonable costs and
expenses, including reasonable attorneys’ fees, incurred in such action.
 
[remainder of this page intentionally left blank]

 
3.

--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned have executed this Agreement as of the date
first above written.
 

 
“Bank”
     
BRIDGE BANK, NATIONAL ASSOCIATION
       
By:
/s/ Dan Pistone
       
Title:
Senior Vice President
       
“Creditors”
     
Paul J. Travers
       
By:
/s/ Paul J. Travers
       
Title:
         
John Burtis
     
By:
/s/ John Burtis
       
Title:
 



The undersigned acknowledges and agrees to the terms of this Agreement.
 
“Borrower”


VUZIX CORPORATION


By:
/s/ Paul J. Travers
       
Title:
President and CEO
 

 
 
4.

--------------------------------------------------------------------------------

 